IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-48,728-02, WR-17,425-05, WR-52,166-02,
WR-41,743-02, WR-35,938-02, and WR-52,515-03



EX PARTE RUBEN RAMIREZ CARDENAS, CESAR ROBERTO FIERRO,
IGNACIO GOMEZ, HUMBERTO LEAL, ROBERTO MORENO RAMOS, and
FELIX ROCHA





ON APPLICATIONS FOR WRIT OF HABEAS CORPUS FROM CAUSE NOS.
CR-0722-97-G IN THE 370TH DISTRICT COURT HIDALGO COUNTY
33752-171-5 IN THE 171ST DISTRICT COURT EL PASO COUNTY
960D10271-384-2 IN THE 384TH DISTRICT COURT EL PASO COUNTY
1994CR4696-W2 IN THE 186TH DISTRICT COURT BEXAR COUNTY
CR-1430-92-B(2) IN THE 93RD DISTRICT COURT HIDALGO COUNTY
0721569-B IN THE 338TH DISTRICT COURT HARRIS COUNTY


Per Curiam.  Hervey, J., not participating.

O R D E R


	These are subsequent applications for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.  The cases have been
consolidated for judicial economy.

	In each case, a jury found the applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set the respective applicant's punishment at
death.  This Court affirmed each of the convictions and sentences on direct appeal. (1)   Each
applicant has previously filed at least one post-conviction application for writ of habeas
corpus in the convicting court, and this Court has subsequently denied relief on each of those
applications.
	This Court has reviewed the subsequent applications at issue here and find that they
do not meet the dictates of Article 11.071 § 5.  Therefore, they are dismissed.  See Ex parte
Medellin,   S.W.3d  , No. AP-75,207 (Tex. Crim. App. Nov. 15, 2006). 
	IT IS SO ORDERED THIS THE 7TH DAY OF MARCH, 2007.

Do Not Publish

1.  Cardenas v. State, 30 S.W.3d 384 (Tex. Crim. App. 2000); Fierro v. State, 706 S.W.2d 310 (Tex. Crim.
App. 1986); Gomez v. State, No. AP-73,199 (Tex. Crim. App. Sept. 20, 2000)(not designated for publication); Leal
v. State, No. AP-72,210 (Tex. Crim. App. Feb. 4, 1998)(not designated for publication); Ramos v. State, 934 S.W.2d
358 (Tex. Crim. App. 1996); Rocha v. State, 16 S.W.3d 1 (Tex. Crim. App. 2000).